Citation Nr: 1513600	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left leg disability, other than peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2009, the Board remanded the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was issued in November 2014.  The Veteran filed a timely substantive appeal and the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, is properly before the Board for appellate consideration.    

The issues of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) and entitlement to a disability rating in excess of 10 percent for diabetes mellitus type II have been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received by VA in March 2015.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In March 2015 written correspondence from the Veteran's representative, it was requested that the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, be withdrawn.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy.  The AOJ certified the issue for appellate consideration.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

Following certification of the appeal to the Board, in March 2015 written correspondence from the Veteran's representative, withdrawal of the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, was requested.  The Board acknowledges that the written correspondence did not state that the individual who signed the form was the Veteran's authorized representative.  However, the listed name is the same name as listed on VA Form 646, Statement of Accredited Representative, dated December 2014.  The Board concludes that the withdrawal was made by the Veteran's authorized representative.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, it is dismissed.





	(CONTINUED ON NEXT PAGE)
ORDER

The issue of entitlement to service connection for left leg disability, other than peripheral neuropathy, is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


